IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. AP-77,101



                            SOHAIB AL SHALWI, Appellant

                                             v.

                                THE STATE OF TEXAS

                    ON APPEAL FROM DENIAL OF BAIL
               CAUSE NO. 1700374 IN THE 183 rd DISTRICT COURT
                             HARRIS COUNTY

              Per curiam.

                                       OPINION

       This is an appeal from an order denying bail under Article 1, § 11a, of the Texas

Constitution. On December 1, 2020, Appellant was arrested and jailed for aggravated

robbery. On December 3, 2020, the trial court granted the State’s motion to deny bail

pursuant to Article 1, Section 11a of the Texas Constitution. Appellant has appealed the

trial court’s decision. See Tex.R.App.P. 31.1.

       Article I, Section 11a mandates that “if the accused is not accorded a trial upon the

accusation, . . . within sixty (60) days from the time of his incarceration upon the
                                                                       Shalwi - 2


accusation, the order denying bail shall be automatically set aside, unless a continuance is

obtained upon the motion or request of the accused. . . .” In this case, the sixty day

period has expired. Nothing indicates any continuance has been obtained, therefore we

assume the order denying bail has been automatically set aside as the Constitution

requires. Thus, the issue before us is now moot and we dismiss the appeal. See Criner v.

State, 878 S.W.2d 162 (Tex.Crim.App. 1994); Holloway v. State, 781 S.W.2d 605

(Tex.Crim.App. 1989).

Filed September 1, 2021
Do not publish